Exhibit 10.1

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

PROGRAM AGREEMENT

THIS PROGRAM AGREEMENT (“Agreement”) is made this 19th day of September, 2007 by
and between Republic Bank & Trust Company (“Republic”), a Kentucky corporation,
with its principal office at 601 W. Market Street, Louisville, KY 40202, and
Jackson Hewitt Inc. (“JHI”), a Virginia corporation, with its principal office
at 3 Sylvan Way, Parsippany, NJ 07054.

RECITALS

WHEREAS, JHI (i) is the franchisor of the Jackson Hewitt Tax Service® tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Services of America, Inc., a wholly owned
subsidiary, owns and operates Jackson Hewitt Tax Service locations (“Corporate
Stores,” and together with Franchisees, “EROs”); and

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

WHEREAS, Republic offers products to customers of tax service companies; and

WHEREAS, Republic desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that Republic provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

WHEREAS, Republic desires, and JHI agrees to provide, its marketing and training
services and personnel in connection with and to devote support and additional
resources in support of the Program; and

WHEREAS, simultaneous with the execution of this Agreement Republic shall enter
into a technology services agreement with Jackson Hewitt Technology Services LLC
(“JHTSL”) in connection with Republic administering and offering the Program
(“Technology Services Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

TERMS AND CONDITIONS

 

1. ERO Participation; General Terms

 

  1.1. Definitions

(a) “Business Day” shall mean any day that is not a Saturday, Sunday, legal
holiday or any day recognized by the Federal Reserve Bank as a legal holiday.

(b) “Customer” shall mean a Jackson Hewitt Tax Service customer that was also a
customer of a financial institution that provided financial products facilitated
by EROs and such customer received a RAL, a funded Federal AR, or a funded State
AR from such other financial institution. For purposes of this definition, joint
borrowers or joint recipients of such a financial product shall constitute one
“Customer” and a customer that receives both a RAL or funded Federal AR and a
funded state AR shall count as two “Customers”.



--------------------------------------------------------------------------------

(c) “Financial Product” shall mean any product offered by Republic under the
Program, including, without limitation, a RAL, Money Now Loan, Federal or state
AR, and any similar or modified product offered from time to time, or other
product agreed to by the parties in accordance with Section 3.1 hereof.

(d) “Tax Season” shall mean the period beginning on January 2 of a calendar year
and ending on the last day an individual is permitted to file a federal income
tax return with the Internal Revenue Service (“IRS”) without the taxpayer
requesting an extension, typically April 15 of such calendar year.

 

  1.2. ERO Participation.

Republic and JHI agree to offer the Program to those EROs designated by JHI from
time to time as provided in Article 2 hereof. JHI shall require all EROs
designated to participate in the Program to enter into separate agreements with
Republic, on an annual basis in advance of the relevant Tax Season (as defined
herein), in a form to be mutually agreed to by JHI and Republic, and with such
changes thereto as the parties, from time to time, shall agree (the “Republic
Financial Product Agreement”) and to facilitate the offer of Financial Products
to customers of such EROs in accordance with the terms thereof. JHI shall
further require all EROs designated to participate in the Program to (i) sign
the Republic Financial Product Agreement; (ii) retain copies of all signed
Republic Financial Product Agreements; and (iii) deliver, electronically or via
US Mail, all executed copies of the Republic Financial Product Agreement to
Republic prior to the first day of each Tax Season.

 

2. Limited Exclusivity.

 

  2.1. ERO Locations.

 

  (a) Republic shall be the sole, exclusive and designated Financial Product
provider for the ERO locations as set forth in, or as determined by JHI in
accordance with the terms of, this Agreement. To the extent an ERO location is
designated by JHI as a Republic location for a Tax Season (and any related
period of time), then such ERO location shall not be permitted to accept
applications for Financial Products (or products substantially similar thereto)
during the same Tax Season on behalf of any financial institution other than
Republic without the prior written approval of Republic.

 

  (b) For Tax Season 2008, Republic shall offer, and shall be the sole and
exclusive provider of, Financial Products to Jackson Hewitt Tax Service
customers of all locations operated as Corporate Stores located only in the
following states: [*] (the “Designated ERO Locations”).

 

  (c) For all Tax Seasons (and related periods) after Tax Season 2008 under this
Agreement, JHI shall determine the ERO locations at which Republic shall be the
sole, exclusive and designated Financial Product provider, whether by state, ERO
or otherwise, for such Tax Season, subject to the other terms and conditions of
this Agreement, including Section 2.2 hereof. JHI shall provide notice of such
designation to Republic no later than the [*] prior to such applicable Tax
Season.

 

  (d) Notwithstanding anything herein to the contrary, designations made herein,
if made by state, shall be modified by and subject to the requirements of the
multi-state operations of an ERO as defined by processing center and may result
in certain locations, whether within designated states or outside designated
states, being excluded or included, as the case may be, in the list of
designated locations for Republic under the Program in any given Tax Season.



--------------------------------------------------------------------------------

  2.2. ERO Designations.

 

  (a) For Tax Season 2008, the parties agree that Republic shall be the sole and
exclusive Financial Product provider under the Program for the Designated ERO
Locations.

 

  (b) For Tax Season 2009, JHI shall designate Republic as the sole and
exclusive Financial Product provider under the Program for the Designated ERO
Locations (or equivalent locations); provided, however, that JHI may, with
Republic’s mutual understanding and agreement, also designate Republic as the
sole and exclusive Financial Product provider under the Program for EROs [*],
the “Additional 2009 Designations” and, collectively with the Designated ERO
Locations (or equivalent locations), the “2009 Designated ERO Locations”). The
parties shall mutually agree on the percentage of Additional 2009 Designations
by [*]. [*].

 

  (c) For Tax Season 2010, JHI shall designate Republic as the sole and
exclusive Financial Product provider under the Program for the Designated ERO
Locations (or equivalent locations); provided, however, that JHI may, [*], also
designate Republic as the sole and exclusive Financial Product provider under
the Program for EROs [*], the “Additional 2010 Designations”). The parties shall
mutually agree on the percentage of Additional 2010 Designations by [*]. [*].

 

  (d) All management personnel of ERO locations designated by JHI shall be
subject to approval by Republic, in advance, through Republic’s ERO underwriting
guidelines.

 

3. Financial Products.

 

  3.1. Product Offering.

 

  (a) Products Generally. Republic shall offer and provide Financial Products to
customers of designated EROs, on the terms and subject to the conditions set
forth herein, and such other products and services as the parties may, from time
to time agree.

 

  (b) Financial Product Definitions:

 

  (i) “Refund Anticipation Loan” or “RAL” shall mean a loan to a Customer based
upon, among other things, the Customer’s anticipated federal income tax return
refund (as identified in IRS Form 8453 or similar form), subject to any
limitations that may be imposed thereon due to the application of certain
underwriting criteria or other factors.

 

  (ii) “Money Now Loan” means a loan based upon, among other things, the
Customer’s anticipated federal income tax return refund (as identified in IRS
Form 8453 or similar form), with proceeds of such loan available on the same day
the loan is approved by Republic, offered during a Tax Season.

 

  (iii) “Assisted Refund” or “AR” shall mean a non-loan financial product
through which a Customer’s federal and/or state income tax refund (as identified
in IRS Form 8453 and any applicable state tax form, respectively) is deposited
into an account established by Republic and (i) disbursed, net of authorized
fees and charges, to the Customer by (x) check or (y) debit card, or
(ii) disbursed, net of authorized fees and charges and via an automated clearing
house credit (“ACH”) to the Customer’s designated bank account.



--------------------------------------------------------------------------------

  (c) State Products. Republic shall provide AR services to all Applicants
requesting the same, if approved, with respect to all states whose taxing
authority accepts state income tax returns electronically and disburses refund
amounts via direct deposit.

 

  (d) Product Development. Republic and JHI may agree, from time to time, to
develop and add additional financial products to the Program. The description of
such additional products and the terms and conditions governing their offer
shall be set forth in separate agreement between Republic and JHI, and if agreed
to shall be included in the definition of Financial Products under this
Agreement.

 

4. Fees.

Fees. In consideration of the rights granted to Republic herein and the
performance of services and expenses incurred by JHI in connection with the
Program, Republic shall pay to JHI fees as follows:

 

  (a) For the 2008 Tax Season, Republic shall pay to JHI [*].

 

  (b) For the 2009 Tax Season, Republic shall pay to JHI [*]. To the extent that
JHI has designated Republic to be the Financial Product provider under the
Program for any Additional 2009 Designations, as set forth in Section 2.2(b),
Republic shall pay to JHI an additional fee [*].

 

  (c) For the 2010 Tax Season, Republic shall pay to JHI [*]. To the extent that
JHI has designated Republic to be the Financial Product provider under the
Program for any Additional 2010 Designations, as set forth in Section 2.2(c),
Republic shall pay to JHI an additional fee [*].

 

  (d) The above fees shall be due and paid in three monthly installments each
Tax Season as follows: [*] on the second to last Business Day of January; [*] on
the last business day of February; and [*] on the last business day of March.

 

  (e) All payments due from Republic to JHI pursuant to this Article 4 shall be
paid by wire transfer per written instructions signed by JHI’s Chief Financial
Officer. Republic shall make all payments as provided in such written
instructions unless JHI provides Republic revised payment instructions in an
original written notice that is signed by any two (2) of the following officers
of JHI: (i) Chief Financial Officer and Treasurer, (ii) General Counsel,
(iii) Controller, and (iv) Vice President – Treasury & Investor Relations.
Subject to the requirements set forth in the preceding sentence, JHI shall have
the right to direct Republic to make payments directly to other entities or
third parties.

 

  (f) The parties agree that JHI shall have no right to any fees earned by
Republic in connection with its offering of Financial Products. The parties
agree that Republic is the sole owner of the Financial Products made under the
Program.

 

5. RAL Eligibility.

The parties agree that only those Jackson Hewitt Tax Service customers that
apply for a Financial Product from Republic (“Applicants”) whose federal income
tax returns are filed electronically and such return sets forth an anticipated
federal income tax refund shall be eligible to receive a RAL. An Applicant who
meets the foregoing requirements shall nevertheless be subject to underwriting
criteria developed by Republic.



--------------------------------------------------------------------------------

6. JHI’s Obligations and Procedures.

JHI agrees, in connection with the operation of the Program, to: (i) conduct
such advertising; (ii) prepare forms and other written materials; (iii) cause
its EROs to be equipped with computer equipment and hardware; (iv) maintain
personnel; (v) train such personnel and EROs with respect to the Program
Guidelines (as defined in Section 7.7); and (vi) take such other actions, in
each case as reasonably necessary to advertise and accommodate the facilitation
of Financial Products to Applicants at its expense, as well as the following
specific duties:

 

  6.1. [*].

 

  6.2. Preparation and Filing of Returns. JHI shall require EROs participating
in the Program to prepare and/or collect and file with the appropriate taxing
authorities federal and state income tax returns for Customers.

 

  6.3. Application Process. JHI shall require participating EROs to require that
each Applicant (i) complete and sign an application in a form developed by
Republic and reviewed by JHI prior to each Tax Season (the “Application”), which
application may also include a loan agreement (the “Loan Agreement”) and a
disclosure statement meeting the requirements of the federal Truth-in-Lending
Act (the “Disclosure Statement”), and (ii) is given a copy of any and all
disclosures required to be provided pursuant to applicable State or local law
(“State Disclosure Documents”). The Application shall include, among other
things, a request for certain information and certifications, as well as an
authorization, signed by the Customer, to (A) use the tax return information for
the application process in accordance with Section 301.7216-3(b) of the U.S.
Treasury Department regulations and (B) allow Republic to repay any delinquent
RAL or Money Now Loan with the proceeds of the Financial Product obtained
pursuant to the Application. Participating EROs shall be responsible, pursuant
to the terms of the Republic Financial Product Agreement, for ensuring that the
Application is complete and accurately reflects all material information
received from the Customer, including social security number(s); provided,
however, if the ERO uses commercially reasonable due diligence and fraud
prevention measures in accordance with the Program Guidelines, neither JHI nor
the ERO shall be held responsible for false or inaccurate information provided
by Customers.

 

  6.4. Completion of IRS Form 8453. In connection with each Application, JHI
shall require each participating ERO to complete IRS Form 8453 and the direct
deposit designation in the electronic portion of the Applicant’s federal (and
state, if applicable) income tax return which shall include information provided
by Republic (such as the applicable Republic check routing number and Customer
account number) and shall name Republic as the financial institution. The forms
shall be signed by an employee of the ERO and by the Customer, and shall also
indicate that the account is a checking account and that the source is “other”.
JHI shall cause the same information to be contained in the appropriate data
field as part of the income tax return electronically filed by the ERO.

 

  6.5. Customer Copies. JHI shall require each participating ERO to timely
provide to each Applicant a signed copy of the Application, Loan Agreement,
Disclosure Statement, and State Disclosure Documents (which may be combined into
one form), signed IRS Form 8453 or similar form, together with any other
agreements or documents that Republic reasonably may require, as identified to
and reviewed by JHI prior to each Tax Season; provided that Republic shall be
solely responsible for the form and content of all of the aforementioned
documents, subject to JHI review prior to each Tax Season, and for their
compliance with applicable laws, rules and regulations (“Applicable Law”).



--------------------------------------------------------------------------------

  6.6. Retention and Handling of Documents.

 

  (a) Retention. JHI shall require each participating ERO to retain a copy of
the signed Application, Loan Agreement and Disclosure Statement, State
Disclosure Documents, if any, as well as a copy of the federal and state income
tax returns, in the Customer’s file maintained by them for a period of five
years following the preparation and filing thereof (after which time such
documents may be discarded). At the reasonable request of Republic, JHI shall
cause EROs to deliver to Republic a copy of any Application.

 

  (b) Tax Returns. For fraud detection, underwriting and collection purposes,
subject to JHI’s receipt of the Customer’s consent as provided in Section 7216
of the Internal Revenue Code, JHI shall provide to Republic electronic copies of
each Republic Customer’s electronically filed federal income tax return, in the
format prescribed by the IRS, simultaneously with or promptly after the
Application information is transmitted to Republic.

 

  6.7. Lost Checks. If a Republic Customer notifies an ERO that a check
disbursed by it has become lost, or that he or she has not received a check
mailed by Republic within 14 days, then JHI shall require the ERO and Customer
to immediately request Republic to stop payment thereon and complete any
required documentation, including an indemnification bond, in a form
satisfactory to Republic. When Republic receives the request, the completed
indemnification bond and any other documentation required by Republic, a new
check will be issued at Republic’s sole discretion. All issuing and re-issuing
of checks, including a waiting period, if applicable, will be at Republic’s sole
discretion.

 

  6.8. Collection Assistance. At the reasonable request of Republic, and subject
to Applicable Law, JHI shall provide reasonable assistance to Republic in the
collection of past due RALs. Such assistance may include, among other things,
providing updated addresses and phone numbers for Customers, to the extent
permitted by law.

 

  6.9. JHTSL. JHI and Republic acknowledge and agree that JHTSL shall provide
certain technology expertise, software modification and implementation and
processing services, personnel and related support to JHI, Republic and EROs in
connection with the Program pursuant to the terms and conditions of the
Technology Services Agreement.

 

7. Republic’s Obligations and Procedures.

 

  7.1. Processing of Applications. Republic shall, on each day during the Term,
process Applications and provide Financial Products with respect thereto for all
Applications received electronically in accordance with Republic’s underwriting
criteria in effect at that time (as the same may be amended from time to time by
the mutual consent of the parties) and in accordance with industry standards;
provided that Republic shall use commercially reasonable efforts to process
(i) Money Now Loan Applications and any other similar instant Financial Product
within three minutes of receipt of such Application from JHI and (ii) RAL
Applications within two hours (if a credit bureau is employed to evaluate the
creditworthiness of a RAL applicant, then within eight hours; if there is a
positive match to the Office of Foreign Assets Control List, then within twelve
hours) after having received from JHI an acknowledgment of the due filing of the
related tax return, together with any corresponding debt indicator, as received
from the IRS. The foregoing process times shall, in each case, be met [*] of the
time (i.e., a [*] service level). Notwithstanding the foregoing, Republic shall
not accept any Applications at any time if Republic (i) receives notification
from the IRS that an ERO is under investigation, (ii) reasonably suspects
fraudulent activity originating through an ERO, or (iii) considers loan
delinquencies on RALs originating through an ERO to be unacceptable, in its
reasonable discretion. Republic shall be responsible for decisions made by it to
approve or deny loan Applications, including, without limitation, the provision
to applicants of adverse action notices or other notices required by Applicable
Law.



--------------------------------------------------------------------------------

  7.2. Disbursement/Check Print Authorizations. Republic shall promptly
communicate disbursement authorizations to JHI (i) immediately upon approval of
a Money Now Loan or RAL or (ii) for other Financial Products upon receipt of and
after processing IRS or state refund pre-note files to the extent such practice
does not violate any applicable bank regulations, provided that federal and
state funding shall be released by Republic no later than the effective date
designated by the IRS or applicable state taxing authority, respectively.
Republic shall be responsible for all disbursement/check authorizations issued
by it, including losses incurred as a result of its issuance of duplicate or
multiple check print authorizations or checks issued by Republic in error or
with information inconsistent with the information in the disbursement request
received from JHI. JHI agrees to cooperate with Republic in the recovery all
duplicate checks. Additionally, the ERO shall be responsible for and indemnify
Republic for any losses incurred as a result of printing duplicate checks from a
single check print authorization; provided, however, that such ERO shall have no
indemnity obligations if the ERO complies with the requirements set forth in the
Program Guidelines regarding check print authorizations and duplicate checks.

 

  7.3. Establishment of Accounts; Availability of Funds.

 

  (a) Republic shall establish and maintain at Republic a segregated account for
the benefit of Republic Customers (each, a “Deposit Account”), which account
shall conform to the requirements of 12 C.F.R. 330.5 so as to afford such
Customers FDIC insurance with respect to such Deposit Accounts. Upon
notification to JHI that a RAL has been approved or that an AR has been funded,
Republic shall transfer the amount of the net loan proceeds or net refund,
respectively, to the Deposit Account. All disbursements to Republic Customers
shall be drawn on the Deposit Account and shall be paid promptly upon
presentment. Republic shall make all disbursements in the manner elected by the
Republic Customer, as set forth in the Application and Loan Agreement. Republic
shall have the right to offset against the Deposit Account all fees and charges
authorized by the Republic Customer to be paid to Republic, the ERO or otherwise
pursuant to such Customer’s Application and Loan Agreement for a Financial
Product in an amount up to the amount of the Financial Product.

 

  (b) Upon notification to JHI that an AR has been funded, Republic shall
transfer funds via ACH from the Deposit Account into the account designated for
receipt thereof by the Republic Customer. If the ACH transfer is not successful,
then Republic shall disburse the refund via a check drawn on the Deposit Account
and printed by the Republic Customer’s ERO or mailed directly by Republic.

 

  (c) Republic shall have sufficient funds available at all times to pay all
disbursements authorized by Republic under the Program.

 

  7.4. Deduction of Additional Charges; Timing and Order of Disbursements.

 

  (a) Republic shall remit payment to the appropriate ERO of all fees and
charges authorized by Customers to be paid to such ERO (e.g., tax preparation
and other fees) upon funding of non-loan type Financial Products and upon
approval of loan-type Financial Products. The foregoing shall be set forth in
greater detail in the applicable Republic Financial Product Agreement between
such ERO and Republic and in the Program Guidelines.



--------------------------------------------------------------------------------

  (b) All Financial Product disbursements shall be made to the Customer net of
all authorized fees, deductions or charges. If Republic receives a state tax
refund before the IRS tax refund, then any and all Republic and ERO fees may be
deducted from the state refund prior to disbursement to the Customer, unless
otherwise prohibited by law. If an IRS or state tax refund deposit is received
in an amount less than anticipated, then disbursements will be made in the
following order: first, to cover fees owed to Republic; second, to cover ERO
fees; third, to pay any outstanding RAL obligations the Customer may have; and
fourth, to pay the Customer disbursement.

 

  (c) If the Customer’s refund received from the IRS exceeds the total amount
owed pursuant to the RAL, or if after a RAL is denied, the return is accepted by
the IRS and a direct deposit is made to the Deposit Account, then Republic shall
send a disbursement authorization record in the amount of the excess or the
deposit, respectively (after adjusting for and posting fees), to JHI. If the
refund is less than the amount anticipated, then Republic shall notify the ERO
and the Customer of such shortfall, and demand prompt payment to Republic of the
outstanding amount.

 

 

7.5.

Establishment of Fees and Underwriting Criteria. The pricing, fees, and terms
for the Program shall be developed for each Tax Season by Republic in
consultation with JHI, provided, however, that in the event Republic and JHI
cannot agree on the pricing and fees for the Financial Products, Republic’s
decision will control, subject to the parameters set forth in this Section. The
underwriting criteria for the Financial Products will be developed by Republic
and may be modified from time to time at Republic’s sole discretion. The
pricing, fees, terms and underwriting criteria must be commercially reasonable,
substantially similar to the pricing, fees and terms of financial product
programs offered in other Jackson Hewitt Tax Service offices, and within
regulatory guidelines, based on the best information available that Tax Season,
including IRS prior-year funding trends, competitive product offerings and
Customer and ERO behavior. Republic acknowledges that Jackson Hewitt Tax Service
operates through multiple locations and not all of which are subject to the
terms of this Agreement. Toward that end, notwithstanding anything herein to the
contrary, Republic agrees that it will accommodate commercially reasonable
requests of JHI with respect to the Program to ensure that JHI’s programs are
not inconsistent and impractical or unduly burdensome. Republic alone shall be
responsible for all expenses associated with accommodating any requests agreed
to as of the date of this Agreement, and if Republic agrees to accommodate a
request that has not been agreed upon by the parties as of the date of this
Agreement, the parties will mutually agree to the allocation of cost of the
request. The pricing, fees and terms shall be set forth in writing and agreed to
by the parties no later than November 1st preceding each Tax Season during the
Term. The underwriting criteria will be set by Republic no later than
November 30th preceding each Tax Season during the Term.

 

  7.6. Development of Forms/Materials. Republic shall develop reasonable program
guidelines for the offering, marketing, receipt and processing of Applications,
the making of loans and the delivery of Financial Product proceeds (“Program
Guidelines”) and shall create and distribute to JHI for its prior review forms
to be used by participating EROs of each of the following: the Application, Loan
Agreement, Disclosure Statement, and disbursement checks. For the avoidance of
doubt, the term “Program Guidelines” shall not include Guidelines or other
materials that are developed by JHI, including, without limitation, materials
that are developed by JHI and reviewed by Republic pursuant to Section 11.1
hereof or otherwise. Republic may create solicitation, marketing and promotional
materials relating to the Program, each of which shall be subject to JHI’s prior
review. Republic shall provide such assistance as JHI reasonably may request in
connection with the preparation and dissemination to Customers of State
Disclosure Documents. Republic covenants and agrees that the Program Guidelines
and all documents and materials provided by it hereunder (including, without
limitation, the Application, Loan Agreements, Disclosure Statements,
disbursement checks, solicitation materials and marketing and promotional
materials) shall comply with Applicable Law.



--------------------------------------------------------------------------------

  7.7. Screening. [*] Republic shall provide to JHI the text of any disclosures
required by Applicable Law to be provided to Customers. The results of such
screening process shall be set forth in an electronic file and shall be
presented in such form as JHI shall reasonably determine. Responsibility for the
cost of activities undertaken pursuant to this Section 7.8 shall be determined
by the mutual agreement of the parties.

 

  7.8. Check Stock. Republic shall provide and distribute to each participating
ERO an adequate supply of consecutively numbered checks upon which they may
affix a facsimile signature of an authorized Republic signatory as provided by
Republic, and shall promptly replenish such stock upon the ERO’s request at no
charge, unless the ERO requests overnight delivery (in which case the ERO shall
pay for such delivery).

 

  7.9. Reports. Republic shall provide weekly reports to JHI describing all ACH
transmissions from the IRS to Republic and all paid items, and covering such
other matters and in such form as JHI reasonably may request. Republic covenants
and agrees that each such report will be true, correct and complete in all
respects and all such reports shall be available to JHI on a secure website on a
real-time basis.

 

  7.10. Applicable Law. Without limiting or conditioning the obligations of JHI
and the EROs to comply with Applicable Law, Republic shall consider reasonable
steps proposed by JHI to address concerns raised by JHI with respect to the
operation of the Program and the facilitation of Financial Products as it
relates to JHI and EROs being in compliance with Applicable Law or potential
violations of Applicable Law.

 

  7.11. Additional Products. Upon terms to be agreed by the parties, Republic
shall facilitate the offering of such additional products as JHI and Republic
may develop. Notwithstanding anything to the contrary contained herein, if
Republic does not offer any participating ERO all financial product(s) being
facilitated by EROs that are not under the Program, then JHI may make
alternative arrangements to provide for such product(s) to be facilitated by
such ERO through an alternative financial product provider.

 

  7.12. Loan Denial Notice. Republic shall send a proper loan denial notice
under the Equal Credit Opportunity Act, Regulation B and other Applicable Laws
to each applicant whose loan request was declined by Republic.

 

  7.14. ERO Designations. Republic agrees that it will offer and provide
Financial Products to Customers of the EROs designated by JHI pursuant to
Section 2.2 hereof in accordance with the terms and conditions of this
Agreement.

 

  7.15. Fraud Detection. Republic shall cooperate with JHI in developing and
implementing procedures to detect Fraudulent Activity in the Program. Republic
shall immediately inform JHI when it suspects Fraudulent Activity originating
through an ERO and JHI shall inform Republic of the actions it takes in response
to such notification. Furthermore, JHI agrees to take additional action as
requested by Republic in reference to any participating ERO’s Fraudulent
Activity, to the extent commercially reasonable. As used herein, “Fraudulent
Activity” means [*].

 

8. Representations, Warranties and Covenants.

 

  8.1.

JHI represents and warrants to Republic that JHI is a corporation in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified to transact business in each



--------------------------------------------------------------------------------

 

jurisdiction in which the operation of its business or the ownership of its
properties requires such qualification (except where the failure to so qualify
would not have a material adverse effect on its business). Republic represents
and warrants to JHI that Republic is a Kentucky state chartered bank in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified by Kentucky and the Federal Deposit Insurance Corporation to transact
business in each jurisdiction in which the operation of its business or the
ownership of its properties requires such qualification (except where the
failure to so qualify would not have a material adverse effect on its business).
Each party represents and warrants to the other that (i) its execution and
delivery of this Agreement does not and will not violate its Certificate of
Incorporation or charter or breach or constitute a default under any agreement
or arrangement to which it is a party; (ii) it has the legal right to enter into
and perform its obligations hereunder; (iii) its execution and delivery hereof
has been duly authorized by all necessary corporate action on its part and this
Agreement constitutes its legal and binding agreement, enforceable against it in
accordance with its terms; and (iv) its Marks (as defined below) do not infringe
upon the intellectual property rights of any third party.

 

  8.2. Republic covenants to and agrees with JHI that it shall comply with all
Applicable Laws, rules and regulations in connection with the offer and sale of
Financial Products and the performance of its obligations under this Agreement.
Without limiting the foregoing, Republic covenants and agrees that its
evaluation and processing of Applications, its provision and documentation of
loans, the fees charged by it for such loans and its activities involving the
collection of outstanding RALs shall comply with all applicable state and
federal laws, rules and regulations, including, without limitation, the
Truth-In-Lending Act (15 U.S.C. Sec 1601-1667), the Equal Credit Opportunity Act
(15 U.S.C. Sec. 1691-1691f), the Electronic Fund Transfer Act (15 U.S.C. 1693,
et seq.) and other applicable provisions of the Consumer Credit Protection Act
(15 U.S.C Sec. 1601).

 

  8.3. Each party further covenants to and agrees with the other that it shall
fulfill its obligations hereunder in a diligent and timely fashion, consistent
with the best practices in the industry; that all hardware, software, processes
and procedures each party uses in providing the services hereunder are owned or
properly licensed to such party and will not violate the trademark or copyright
rights, right of publicity or privacy of, or constitute libel or slander
against, or involve plagiarism or violate any other rights of, any person or
entity and that such party’s use of them will comply with all Applicable Laws;
that all processing systems, software and hardware, and policies or procedures
used by each party and all rules and protocols covering such party’s employees,
agents and independent contractors providing services hereunder, contain
protections and security enhancements, consistent with industry standards, and
provide safeguards and system protections, consistent with industry standards,
to prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against JHI and Customers effecting transactions contemplated by this Agreement.

 

  8.4. JHI covenants to and agrees with Republic that it shall comply with all
applicable Program Guidelines and Applicable Law in connection with the
performance by it of its obligations under this Agreement. JHI shall comply in
all material respects, and shall instruct EROs to comply, with all Program
Guidelines provided by Republic in advance of each Tax Season and Applicable Law
concerning the preparation and processing of Applications.

 

  8.5. JHI agrees that each participating ERO must have an Electronic Filer’s
Identification Number (“EFIN”).



--------------------------------------------------------------------------------

9. Term and Termination.

 

  9.1. Term. This Agreement shall be effective upon its execution and applicable
to the Program for Tax Seasons 2008, 2009 and 2010 and all related periods. This
Agreement shall terminate and expire on October 31, 2010, unless extended by
written agreement of the parties (the “Term”).

 

  9.2. Termination by Either Party. Either party may at its option terminate
this Agreement upon twenty (20) days’ prior written notice if (i) the other
party has materially breached any of the terms hereof and has failed to cure
such breach within such twenty day time period; (ii) the continued operation of
the Program or the electronic filing program is no longer commercially feasible
or practical, or no longer provides the same opportunity, to the terminating
party due to legal, legislative or regulatory determinations, enactments or
interpretations or significant external events or occurrences beyond the control
of the terminating party; provided, however, that in the case of clause (ii),
the parties shall first mutually endeavor in good faith to modify the Program in
a manner resolving the problems caused by legal, legislative or regulatory or
external events or occurrences; or (iii) immediately upon receipt of written
notice of termination of the Technology Services Agreement; provided however if
it is ultimately determined that the Technology Services Agreement was
wrongfully terminated, then such party shall be liable for wrongful termination
under this Agreement. In addition, either party may terminate this Agreement
immediately upon notice to the other party, upon (x) the filing by or against
the other party of any petition in bankruptcy or for reorganization or debt
consolidation under the federal bankruptcy laws or under comparable law; (y) the
other party’s making of an assignment of all or substantially all of its assets
for the benefit of creditors; or (z) application of the other party for the
appointment of a receiver or trustee of its assets.

 

  9.3. Termination by JHI. JHI may terminate this Agreement immediately after a
good faith discussion as to alternatives if Republic’s processing systems are
not available for any reason (including any Force Majeure Event, as defined in
Section 14.2) for two (2) consecutive days or more during any Tax Season, or for
30 consecutive days or more during any other time.

 

  9.4. Termination by Republic. [*].

 

  9.5. Continuation of Program. In the event of a termination of the Program
under this Agreement during a Tax Season, both parties shall continue to provide
the Program through the end of such Tax Season, unless otherwise agreed in
writing by the parties or prohibited by law or regulation, and all the relevant
provisions of and obligations under this Agreement and the Technology Services
Agreement shall survive until such obligations have been completed including any
payment obligations for such Tax Season. In addition, either party may elect to
discontinue providing the Program during a Tax Season if the termination is due
to an event with respect to the other party described in the last sentence of
Section 9.2 occurs or an event with respect to Republic described in the last
sentence of Section 9.4 occurs.

 

10. Ownership of Loans.

The parties agree that Republic will be the sole owner of the Financial Products
loans made under the Program. In addition, Republic shall have the authority to
transfer or assign such loans at any time, provided that Republic shall continue
to be liable for any violation of law of such transferee or assignee. Without
limiting the foregoing, (i) any such transfer or assignment (a) shall comply
with all Applicable Laws, rules and regulations, and (b) shall not cause
Republic to breach any of its representations or obligations hereunder, and
(ii) the transferee or assignee shall (a) represent, warrant and covenant to
comply with all Applicable Laws, rules and regulations in the servicing and
collection of such loans, (b) agree to provide customer service at a level at
least as high as that offered by Republic and (c) demonstrate to Republic’s
reasonable satisfaction the ability to comply with such representations,
warranties and covenants.



--------------------------------------------------------------------------------

11. Marketing and Other Materials.

 

  11.1. Review. Each party shall have the right to review and approve all
marketing materials used to promote the Program (in all events such review to be
completed within [*] of receipt thereof) and approval shall not be unreasonably
withheld. The parties agree to negotiate in good faith to resolve any
differences and to agree upon mutually agreeable alternative language within two
(2) Business Days after either party notifies the other of its disapproval.
Republic shall review such materials for compliance with Applicable Laws
specifically relating to the offering of Financial Products (e.g., compliance
with Regulation Z) and JHI may rely on such review; provided, however, that JHI
agrees to indemnify Republic for any damages incurred by Republic due to JHI’s
failure to adopt any revisions required by Republic for such materials to comply
with Applicable Laws specifically relating to the offering of Financial
Products. For the avoidance of doubt, Republic may, but shall have no
responsibility to, review such materials for compliance with Applicable Laws
relating to the offering of goods and services generally, including, without
limitation, federal and state laws regulating misleading, unfair or deceptive
statements, acts or practices or unfair competition. JHI shall be responsible
for the compliance of such materials with all other Applicable Laws, including,
without limitation, the Applicable Laws described in the preceding sentence, and
Republic may rely on JHI’s review.

 

  11.2. License. During the Term and subject to the terms and conditions of this
Agreement, each party grants to the other a non-exclusive, non-assignable right
and license to use, reproduce and display its names, trademarks, service marks,
trade names, service names or logos (“Marks”), solely in connection with the
marketing, making and processing of Financial Products to Customers in
connection with the Program. Neither party shall adopt or use, or seek to
register, without the other party’s prior written consent, any variation of such
other party’s Marks, or any mark similar thereto or likely to be confused
therewith. Any and all goodwill arising from either party’s use of the Marks of
the other party shall inure solely to the benefit of such other party, and
neither during nor after the termination or expiration of this Agreement shall
either party assert any claim to the other party’s Marks or associated goodwill.
Neither party shall use the Marks of the other party for any purpose except
those specifically set forth herein. All rights in and to the Marks of a party
which are not specifically granted to the other party herein shall remain with
such party.

 

12. Confidential Information.

 

  12.1.

Confidentiality Rights of the Parties. The parties hereto understand that
implementation and operation of the Program involves the use of certain systems,
computer programs, marketing, product development, risk management, strategy
data and other information, including business information and trade secrets
(“Proprietary Information”), that are proprietary to the respective parties.
Each party shall safeguard all Proprietary Information made available to it by
the other party, taking reasonable precautions to withhold the same from
disclosure to the same extent that it would take to safeguard its own
confidential information and data. Such Proprietary Information shall not
include information which is (i) shown to have been known by the receiving party
prior to disclosure to it by the other party, (ii) generally known to others
engaged in the same trade or business as the furnishing party, (iii) available
to the public through no act or omission by the receiving party or its
representatives or professional advisors, or (iv) which is rightfully obtained
by the receiving party from third parties (other than professional advisors or
other representatives) without restriction of confidentiality. In addition to
the foregoing, Republic specifically agrees not to make copies of or to disclose
to any other person or firm, other than to employees of Republic who need-to
know such information in order to perform Republic’s obligations under this
Agreement and who have agreed to be bound by this Article 12, any Proprietary
Information (including, without limitation, the names of EROs or Customers or
any other identifying



--------------------------------------------------------------------------------

 

information obtained through its relationship with JHI as set forth in this
Agreement) for any purpose other than performing its obligations hereunder. The
foregoing sentence shall not preclude Republic from using its own records of
loans which were declined under the Program as reference material in the event
any Customer whose Application was declined subsequently applies directly to
Republic for a loan. Upon the termination or expiration of this Agreement or the
earlier written request of the furnishing party, the parties will return to any
furnishing party all Proprietary Information received in connection with this
Agreement and certify in writing to such furnishing party that such receiving
party has not retained any copies of such Proprietary Information.

 

  12.2. Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply, to the extent
applicable, with the requirements of the implementing regulations of Title V of
the Gramm-Leach Bliley Act of 1999, specifically including, 16 Code of Federal
Regulations, Chapter I, Subchapter C, Part 313.11 and 313.13. JHI and Republic
shall each adopt and maintain a comprehensive privacy policy with respect to its
handling of the personal information of individual Customers submitted by such
Customers to JHI (through the EROs) and to Republic. JHI’s and Republic’s
privacy policy shall be available on their respective Internet web sites and
each shall comply with the provisions of their respective privacy policies.

 

13. Indemnification.

 

  13.1. Indemnification by JHI. JHI shall indemnify, defend and hold harmless
Republic, its affiliates and their respective officers, directors and employees
from and against any and all expenses and costs (including reasonable attorney’s
fees and court costs) or liabilities (including amounts paid in settlement)
incurred by Republic in connection with any third party claim, dispute,
controversy or litigation (individually a “claim”) arising out of or resulting
from (i) JHI’s violation of Applicable Law (except when such violation is
directly caused by JHI’s compliance with Program Guidelines); (ii) any material
breach by JHI of any representation, warranty, covenant or agreement hereunder
or (iii) the negligence or willful misconduct of JHI in connection with the
performance by it of its obligations under this Agreement. [*]. JHI agrees to
cooperate with all reasonable requests from Republic for information and
documents necessary to investigate any Fraudulent Activity.

 

  13.2. Indemnification by Republic. Republic shall indemnify, defend and hold
harmless JHI, its affiliates, and their respective officers, directors,
employees and agents, from and against any and all expenses and costs (including
reasonable attorney’s fees and court costs), or liabilities (including amounts
paid in settlement) incurred by any of them in connection with any third party
claim, dispute, controversy or litigation (individually, a “claim”) arising out
of or resulting from (i) the Program Guidelines; (ii) the administration, offer
and sale of Financial Products pursuant to the Republic Financial Product
Agreement and the Program Guidelines hereunder; (iii) any violation or alleged
violation of Applicable Law (including, without limitation, the Federal Truth in
Lending Act or any regulation of the Federal Reserve Board or other applicable
federal or state banking or consumer finance laws or regulations) by Republic,
the Financial Products offered by Republic or the Program Guidelines, (iv) the
use of the names, trademarks, service marks, trade names, service names, and
logos of Republic in any materials produced hereunder and approved by Republic
in connection with the Program; (v) any material breach by Republic of any
representation, warranty, covenant or agreement hereunder; or (vi) the
negligence or willful misconduct of Republic in connection with the performance
by it of its obligations under this Agreement.



--------------------------------------------------------------------------------

  13.3. Procedures. The indemnitee shall promptly notify the indemnitor in
writing of any claim that may be the subject of indemnification under this
Article 13, and shall promptly tender to the indemnitor sole control of the
defense and any settlement thereof; provided, however, that the failure of an
indemnitee to so notify the indemnitor shall not relieve the indemnitor of its
indemnification obligations hereunder to the extent that such failure does not
actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.

 

14. Limitation of Liability.

 

  14.1. Consequential Damages. No party will be liable to the other party for
incidental, special, indirect or consequential damage, or loss of profits,
income, use or other benefits, arising out of or in connection with the
performance of its obligations under this Agreement or any failure of such
performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party’s gross negligence or
willful misconduct.

 

  14.2. Force Majeure. Notwithstanding any other provision herein to the
contrary, either party shall be excused from performance hereunder for failure
to perform any of the obligations if (i) such failure to perform occurs by
reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control. The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event. The
party whose performance is not impaired may terminate this Agreement by giving
notice to the other party after two (2) consecutive days’ failure of performance
during any Tax Season or upon thirty (30) consecutive days’ failure of
performance at any other time, effective immediately upon written notice to such
party.

 

15. Commitment to Negotiation; Mediation and Arbitration of Disputes.

 

  15.1. Negotiation. Except with respect to either party’s wrongful use of the
Marks of the other party for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHI by third parties, neither party shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute between the parties before that party has sought to resolve the dispute
through direct negotiation with the other party. If the dispute is not resolved
within three weeks after a demand for direct negotiation, the parties shall then
attempt to resolve the dispute through mediation and/or arbitration as provided
in this Article 15.

 

  15.2.

Scope of Arbitration. Except for either party’s wrongful use of the Marks for
which the aggrieved party may seek injunctive or such other relief as such
aggrieved party may deem appropriate, or litigation brought against JHI by third
parties, all controversies, disputes or



--------------------------------------------------------------------------------

 

claims between JHI and Republic (and any owners, guarantors, affiliates and
employees of Republic, if applicable, but in no event shall any of such owners,
guarantors, affiliates and employees be deemed third-party beneficiaries of this
Agreement), arising out of or related to: (i) this Agreement or any other
related agreement between JHI and Republic, or any provision of any such
agreements; (ii) the relationship of the parties; (iii) the validity of this
Agreement or any other related agreement between JHI and Republic or any
provision of any such agreements; or (iv) any problem arising from the
undertakings hereunder, will be submitted for mediation, as set forth below in
Section 15.3 and, in the event mediation is not demanded by a party or does not
result in a resolution of the dispute, for binding arbitration in accordance
with the rules of the American Arbitration Association on demand of either
party. Republic agrees to cause its owners, guarantors, affiliates and employees
of Republic reasonably likely to be involved in such controversies, disputes and
claims to agree to be bound by the provisions of Sections 15.2, 15.3, 15.4, 15.5
and 15.6 hereof.

Such arbitration proceeding will be conducted at a mutually agreeable location
and will be heard by a panel of three arbitrators in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association,
provided that the Federal Rules of Evidence shall be applicable to the
arbitration hearing and any evidence obtained for or presented at the hearing
and that the arbitrators shall be attorneys familiar with the Federal Rules of
Evidence. All other matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration
law.

The decision and award of the arbitrators will be binding and conclusive upon
both JHI and Republic, and enforceable in any court of competent jurisdiction.
The arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

JHI and Republic agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier. JHI and Republic further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHI and Republic
may not be consolidated with any other arbitration proceeding between JHI and
any other person, corporation, limited liability company or partnership,
provided that JHI or Republic may consolidate any arbitration proceeding
commenced under this Section 15.2 with any arbitration proceeding commenced by
JHI, JHTSL or Republic under any other agreement executed in connection
herewith, including, without limitation, the Technology Services Agreement.

Notwithstanding anything to the contrary contained in this Section, JHI and
Republic shall each have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction; provided, however, that JHI or Republic must
contemporaneously submit the dispute for arbitration on the merits as provided
herein and the submission to the court shall not waive the right to arbitration.

 

  15.3.

Mediation. If a dispute is not resolved by direct negotiation, as provided
hereinabove, either party may demand mediation. In the event mediation is
demanded, it shall take place with a mediator to be agreed upon by the parties.
In the event the parties are unable to agree upon a mediator, one will be
appointed by the AAA. The mediation will take place at a mutually



--------------------------------------------------------------------------------

 

agreeable location. A demand for mediation will not preclude a party from filing
a demand for arbitration, but the parties will agree to a stay of any
arbitration proceedings for a period of a minimum of three months from the date
mediation is demanded to permit the mediation to take place.

 

  15.4. Governing Law. All matters relating to arbitration will be governed by
the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except to the extent
governed by the Federal Arbitration Act, the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this Agreement and
all claims arising from the relationship between JHI and Republic will be
governed by the laws of the state of New York without regard to its conflict of
laws principles.

 

  15.5. Consent to Jurisdiction. Each party agrees that the other party may
institute any action against it (which is not required to be arbitrated
hereunder) and any action to confirm or to enforce an arbitration award
hereunder in any state or federal court of competent jurisdiction and
irrevocably submits to the jurisdiction of such courts and waives any objection
it may have to either the jurisdiction of or venue in such courts.

 

  15.6. Waiver of Jury Trial. JHI and Republic irrevocably waive trial by jury
in any action, proceeding or counterclaim, whether at law or in equity, brought
by either of them against the other party.

 

16. No Joint Venture.

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

17. Audit Rights.

 

  17.1. During the Term and for a period of one year thereafter, Republic shall
(a) maintain reasonably adequate books and records with respect to any fees or
compensation to be provided to JHI hereunder and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to JHI and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, JHI and such
agents such assistance as they reasonably may require. JHI shall pay for the
expenses associated with the conduct of such audit, provided that if such audit
reveals an underpayment by Republic of more than five percent (5%) of any amount
due hereunder, then Republic shall, promptly upon JHI’s request, tender the
amount of such underpayment to JHI and reimburse JHI for such audit expenses.

 

  17.2. During the Term and for a period of one year thereafter, JHI and all
EROs shall (a) maintain reasonably adequate books and records with respect to
the Program pursuant to Section 2.2(c) hereof, including without limitation
information regarding EROs and ERO locations, and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to Republic and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, Republic and
such agents such assistance as they reasonably may require. Republic shall pay
for the expenses associated with the conduct of such audit, provided that if
such audit reveals an inaccurate calculation of Customers of more than five
percent (5%) for any Tax Season, then JHI shall, promptly upon Republic’s
request, reimburse Republic for such audit expenses. In addition, JHI
acknowledge and agree that JHI and the EROs shall be subject to audit and review
by Republic and the banking agencies having jurisdiction over Republic to the
extent provided by law.



--------------------------------------------------------------------------------

  17.3. JHI agrees that Republic may audit all participating EROs, during and
after Tax Season, for the purposes of maintaining compliance with the Program
Guidelines. Any such audits shall be conducted during the ERO’s regular business
hours upon reasonable notice.

 

18. Survival.

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 9, no party shall remain liable to the other, except with
respect to Articles 4 (to the extent JHI’s right to receive payment has
accrued), 6.5(a), 12.1, 12.2, 13.1, 13.2, 13.3, 14.1, 14.2, and Articles 15, 17,
this Article 18, and Article 19, all of which shall survive the expiration and
termination hereof. Further, no party shall remain liable to the other beyond
two (2) years after the termination of this Agreement with respect to Articles
13.1, 13.2 or 13.3.

 

19. Miscellaneous.

 

  19.1. Assignment. This Agreement is binding on, and shall inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 

  19.2. Notices. All notices and other communications under this Agreement shall
be in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):

 

If to Republic:    Republic Bank & Trust Company    601 W. Market Street   
Louisville, KY 40202    Attn:    William Nelson       Managing Director with a
copy to:    Republic Bank & Trust Company    601 W. Market Street    Louisville,
KY 40202    Attn:    General Counsel If to JHI:    Jackson Hewitt Inc.    3
Sylvan Way    Parsippany, NJ 07054    Attn:    Bill San Giacomo    Group Vice
President, Financial Products



--------------------------------------------------------------------------------

with a copy to:    Jackson Hewitt Inc.    3 Sylvan Way    Parsippany, NJ 07054
   Attn:    Office of the General Counsel

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

 

  19.3. Severability; Construction. The parties agree that if any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
void or otherwise unenforceable, then such determination shall not affect any
other provision of this Agreement, all of which other provisions shall remain in
effect. If any provision were capable of two constructions, one of which would
render the provision valid and the other invalid, then the provision shall have
the meaning that renders it valid. In the event that any provision hereof
pertaining to fees, commissions or underwriting criteria is held to be invalid,
then the parties shall endeavor in good faith the redesign the Program or the
terms thereof in a manner consistent with the intent and economic effect of this
Agreement.

 

  19.4. Waiver. No waiver of any breach of this Agreement shall be effective
unless in writing and signed by an authorized representative of the waiving
party. The waiver of any breach hereof shall not operate or be construed as a
waiver of any other or subsequent breach.

 

  19.5. Integration; Subordination of JHI Obligations. This Agreement, together
with the Exhibits hereto and all agreements or documents related hereto or
delivered hereunder and the Technology Services Agreement express fully the
entire understanding and agreement of the parties concerning the subject matter
hereof, and all prior understandings or commitments of any kind, whether oral or
written, including, without limitation, the Letter Agreement, concerning such
subject matter are hereby superseded (other than those obligations which, by
their terms and nature, survive termination or expiration). Whenever it states
in this Agreement that JHI shall cause the EROs to perform any act or do any
thing, and such performance is also required of the ERO by the terms of the
Republic Financial Product Agreement by and between the ERO and Republic, the
provisions of the Republic Financial Product Agreement shall control and JHI’s
obligations shall be subordinate to the obligations of the ERO.

 

  19.6. Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 

  19.7. Headings. Headings used in this Agreement are for convenience of
reference only and do not define, interpret, describe the scope of or otherwise
affect any provision hereof.

 

  19.8. Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed an original and all of
which, taken together, shall be deemed one and the same instrument.



--------------------------------------------------------------------------------

  19.9. Further Assurances. From time to time following the execution of this
Agreement, each party agrees to do such things and execute and deliver such
documents as may reasonably be necessary to effectuate the intent and purposes
of this Agreement.

 

  19.10. No Third Party Beneficiaries. This Agreement has been made for the sole
benefit of Republic and JHI and is not intended to, and shall not, confer any
benefit or rights upon, nor may it be enforced by, any other person.

 

  19.11. Publicity; Disclosure. Neither party shall issue any press release
relating to this Agreement without the prior consent of the other party. Each
party hereto shall be permitted to disclose this Agreement to the extent such
party determines that such disclosure is required by applicable law.

 

  19.12. Joint Marketing. The Parties shall engage in joint marketing activities
pursuant to Section 7.7 of this Agreement and any other joint marketing
agreement that may be entered into from time to time.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY     JACKSON HEWITT INC. By:  

/s/ William Nelson

    By:  

/s/ Bill San Giacomo

  William Nelson       Bill San Giacomo   Managing Director       Group Vice
President, Financial Products